                                      United States Bankruptcy Court
                                      Eastern District of Arkansas
In re:                                                                                  Case No. 19-14454-btb
David Stanley Smith                                                                     Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0860-4           User: angie                  Page 1 of 2                   Date Rcvd: May 27, 2020
                               Form ID: nhrg                Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 29, 2020.
db             +David Stanley Smith,     5709 Northhills Blvd,    North Little Rock, AR 72116-6417
cr            ++US BANK,    PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: U.S. Bank, National Association,        4801 Frederica Street,
                 Owensboro, KY 42301)
6429088         AHG/Baptist Health,    PO Box 25748,    Little Rock, AR 72221-5748
6429085        +AR Dept. of Workforce Svc,     Legal Division,    PO Box 2981,    Little Rock, AR 72203-2981
6429087        +Access Credit Management,     P.O. Box 22267,    Little Rock, AR 72221-2267
6429089         American Express,    P.O. Box 297812,    Fort Lauderdale, FL 33329-7812
6459553         American Express National Bank,     c/o Becket and Lee LLP,     PO Box 3001,
                 Malvern, PA 19355-0701
6429090        +Arkansas Psychiatric Clinic,     4 Executive Center Court,     Little Rock, AR 72211-4487
6429091       ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank of America,       PO Box 982234,    El Paso, TX 79998-2234)
6434773        +BAPTIST MEDICAL CENTER-NLR ER,     C/O ACCESS CREDIT MANAGEMENT, INC,      PO BOX 22267,
                 LITTLE ROCK, AR 72221-2267
6456762        +Bank of America, N.A.,     P O Box 982284,    EL PASO, TX 79998-2284
6429092         Baptist Health,    P.O. Box 25748,    Little Rock, AR 72221-5748
6429094         Credit Control,    P.O. Box 55165,    Little Rock, AR 72215-5165
6429095        +Dermatology Group of Arkansas,     9601 Baptist Health Dr.,     Suite 690,
                 Little Rock, AR 72205-6328
6429080        +Equifax,    CSC Credit Service,    PO Box 105167,    Atlanta, GA 30348-5167
6429081        +Experian,    955 American Lane,    Schaumburg, IL 60173-4998
6429096        +Hood & Stacy,    Attorneys At Law,    P.O. Box 271,    Bentonville, AR 72712-0271
6434772        +INTERNAL MEDICINE ASSOCIATES OF NLR,     C/O ACCESS CREDIT MANAGEMENT, INC,      PO BOX 22267,
                 LITTLE ROCK, AR 72221-2267
6429098        +MedExpress Billing,    PO box 14000,    Belfast, ME 04915-4033
6502221        +PLEASANT VALLEY FAMILY CLINIC,     C/O ACCESS CREDIT MANAGEMENT, INC,      PO BOX 22267,
                 LITTLE ROCK, AR 72221-2267
6442917        +Peter Knapp,    P.O. Box 9013,    Addison, TX 75001-9013
6429101        +Rosenthal Morgan & Thomas, Inc,     12747 Olive Blvd. Ste 250,      Saint Louis, MO 63141-6278
6429082        +TransUnion,    P.O. Box 2000,    Chester, PA 19016-2000
6429102        +Transworld Systems,    Bankruptcy,    300 Cedar Ridge Dr., Ste 307,     Pittsburgh, PA 15205-1159
6429086        +U.S. Attorney, Eastern Dist.,     PO Box 1229,    Little Rock, AR 72203-1229

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
6429093        +E-mail/Text: jogles@aol.com May 28 2020 01:15:32      Bill Burris & Wayne English,
                 c/o John Ogles,   PO Box 891,    Jacksonville, AR 72078-0891
6429084        +E-mail/Text: dena.wood@dfa.arkansas.gov May 28 2020 01:15:35      DF&A,
                 Legal Counsel Room 2380,    PO Box 1272,   Little Rock, AR 72203-1272
6460646        +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM May 28 2020 01:28:07
                 Directv, LLC by American InfoSource as agent,    4515 N Santa Fe Ave,
                 Oklahoma City, OK 73118-7901
6429083         E-mail/Text: sbse.cio.bnc.mail@irs.gov May 28 2020 01:15:52      IRS,   P.O. Box 7346,
                 Philadelphia, PA 19101-7346
6429097        +E-mail/Text: cs.bankruptcy@jmcbiz.com May 28 2020 01:16:25      Joseph, Mann & Creed,
                 PO Box 22253,   Beachwood, OH 44122-0253
6429099         E-mail/Text: bankruptcy@pro-credit.com May 28 2020 01:16:06      PCM,   P.O. Box 4037,
                 Jonesboro, AR 72403-4037
6429100        +E-mail/Text: bankruptcy@radconlr.com May 28 2020 01:16:33      Radiology Consultants,
                 PO Box 55510,   Little Rock, AR 72215-5510
                                                                                             TOTAL: 7

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
6442918*      ++US BANK,   PO BOX 5229,   CINCINNATI OH 45201-5229
               (address filed with court: U.S. Bank National Association,   Bankruptcy Department,
                 PO Box 5229,   Cincinnati, OH 45201-5229)
6429103*      ++US BANK,   PO BOX 5229,   CINCINNATI OH 45201-5229
               (address filed with court: US Bank,    P.O. Box 790408,  Saint Louis, MO 63179)
                                                                                           TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
District/off: 0860-4                  User: angie                        Page 2 of 2                          Date Rcvd: May 27, 2020
                                      Form ID: nhrg                      Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 29, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 27, 2020 at the address(es) listed below:
              John Ogles    on behalf of Creditor William Burris jogles@aol.com
              John Ogles    on behalf of Creditor Wayne English jogles@aol.com
              Joyce Bradley Babin   ecfmail@13ark.com
              Lonnie Grimes    on behalf of Debtor David Stanley Smith lonniegrimeslaw@gmail.com,
               pennyhawkins2016@gmail.com
              Renee Goodman Kammer   on behalf of Creditor   U.S. Bank, National Association
               rkammer@mlg-defaultlaw.com
              U.S. Trustee (ust)   USTPRegion13.LR.ECF@usdoj.gov,
               Shari.Sherman@usdoj.gov;jackie.a.evatt@usdoj.gov;jill.p.eschbacher@usdoj.gov
                                                                                             TOTAL: 6
Form nhrg
                                    UNITED STATES BANKRUPTCY COURT
                                              Eastern District of Arkansas


In Re:      David Stanley Smith
            Debtor
                                                                                   Case No.: 4:19−bk−14454
                                                                                   Chapter: 13
                                                                                   Judge: Ben T. Barry

PLEASE TAKE NOTICE that a Hearing has been scheduled before Judge Ben T. Barry at

300 W. 2nd Street, 1st Floor, Little Rock, AR 72201

on 6/18/20 at 09:00 AM

to consider and act upon the following:

93 − Objection to Claim Number 9,10 by Claimant Wayne English and William Burris Filed by Lonnie Grimes on
behalf of David Stanley Smith (Attachments: # 1 Exhibit 1: Claim 9 # 2 Exhibit 2: Claim 10) (Grimes, Lonnie)

94 − Response to Objection to Claim Filed by Creditors Wayne English, Wayne English ( Claim # 9,10 ) (RE: related
document(s)93 Objection to Claim Number 9,10 by Claimant Wayne English and William Burris Filed by Lonnie
Grimes on behalf of David Stanley Smith (Attachments: # 1 Exhibit 1: Claim 9 # 2 Exhibit 2: Claim 10) filed by
Debtor David Stanley Smith) Filed by John Ogles on behalf of Creditors Wayne English, Wayne English (Ogles,
John)


Attorneys are directed to contact the Courtroom Deputy as soon as possible prior to hearing if this matter will require
more than 15 minutes to be heard.

If you will be introducing exhibits, please bring a copy for the staff attorney.

If a matter scheduled for hearing by this notice is a contested matter under Fed. R. Bankr. P. 9014, parties are hereby
notified, in accordance with Fed. R. Bankr. P. 9014(e), that the scheduled hearing will be an evidentiary hearing at
which witnesses may testify.



Dated: 5/27/20
                                                        Linda McCormack, Clerk
                                                        By:
                                                        Angie Carter
                                                        Deputy Clerk
